Citation Nr: 0936699	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina



THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
expenses provided at Forsyth Medical Center on September 8, 
2007. 



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had verified active military service from 
December 1974 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs Medical Center (VAMC) in Salisbury, North 
Carolina.

In an August  2008 letter, the Veteran indicated that he 
would attend a videoconference hearing before a member of the 
Board.  Thereafter, in a 2009 RO report of contact, the 
Veteran declined a hearing before the Board due to the 
distance he would have to drive to the RO and requested that 
his appeal be forwarded to the Board for a decision.  Under 
these circumstances, the Board finds that the Veteran has 
effectively withdrawn his request for a hearing.  38 C.F.R. § 
20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for 
adjustment disorder, evaluated as 50 percent disabling; 
postoperative left shoulder dislocation, evaluated as 20 
percent disabling; degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling; tinnitus, evaluated 
as 10 percent disabling; chondromalacia, right knee with 
degenerative joint disease, evaluated as 10 percent 
disabling, and residual fracture, left fifth finger, 
evaluated as noncompensable.  A total disability rating on 
the basis of individual unemployability (TDIU) has been in 
effect from May 2005. 

2.  The Veteran was treated, in part for, a service-connected 
disability at a private medical facility, Forsyth Medical 
Center on September 8, 2007.

3.  Treatment received from Forsyth Medical Center on 
September 8, 2007, was for non-emergent conditions; hence it 
is not shown to have been rendered for a medical emergency.  
In addition, the Salisbury VA medical center was available 
and such condition for which the Veteran received treatment 
was not of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Forsyth Medical Center on 
September 8, 2007, have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim herein decided, the claimant, 
the Veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As will be explained below, the claim lacks 
legal merit.  As the law, and not the facts, is dispositive 
of the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002). 




II.  Analysis

The Veteran is claiming payment or reimbursement of medical 
expenses incurred during treatment received at Forsyth 
Medical Center on September 8, 2007

It is noted that service connection is currently in effect 
for adjustment disorder, evaluated as 50 percent disabling; 
postoperative left shoulder dislocation, evaluated as 20 
percent disabling; degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling; tinnitus, evaluated 
as 10 percent disabling; chondromalacia, right knee with 
degenerative joint disease, evaluated as 10 percent 
disabling, and residual fracture, left fifth finger, 
evaluated as noncompensable.  A TDIU has been in effect from 
May 2005.  

Medical evidence of record shows that the Veteran was seen at 
Forsyth Medical Center on September 8, 2007, with a chief 
complaint of vomiting and diarrhea that started two days 
earlier.  The illness has been described as moderate.  It was 
also noted that the Veteran had been out of his Xanax for 
three days and that he bent over that morning and had back 
pain which radiated to his flanks.  A review of systems 
revealed that the Veteran had had a subjective fever, muscle 
aches, and back pain, chronically.  Physical examination was 
unremarkable.  Chest X-rays were normal.  The Veteran was 
placed on a cardiac monitor.  IV fluids, Morphine, and Zofran 
were given to the Veteran.  The clinical impression was back 
pain.  The Veteran was discharged home in stable condition.  
The Veteran was instructed to follow up with his doctor at 
the VA medical center that same week.  

In order to receive payment or reimbursement for medical  
expenses incurred at a non-VA facility, the Veteran must meet  
the criteria set forth in one of two applicable regulations.  
The first is 38 C.F.R. § 17.120.  Under this regulation, to  
establish eligibility for payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either: (1) for an 
adjudicated service- connected disability; or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2008); see also Zimick v. West, 11 
Vet. App. 45, 49 (1998).

As noted above, the Veteran was treated in part, for back 
pain, which was not clearly identified as specific to his 
service-connected lumbar spine; however, the Board will 
accept that such was the case in this instance.  Thus, the 
questions before the Board are whether his treatment was for 
a medical emergency and whether a VA facility was feasibly 
available.  If either of these conditions is not met, the 
Veteran's claim must be denied.  

The record reflects that the Veteran, by resolving all 
reasonable doubt in his favor, does meet one of the 
subcategories of section (a) above, in that the treatment 
was, in part, for his service-connected lumbar spine 
disability.
 
Even so, however, the evidence of record does not show that 
the Veteran meets the criteria listed above in sections b and 
c.  The record does not show that the treatment on September 
8, 2007 at Forsyth Medical Center was for a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  In fact the appellant had had the symptoms for 2 
days before going to seek treatment.  In fact, there is no 
indication that the medical treatment the Veteran received on 
September 8, 2007 was for a medical emergency.  See Hennessey 
v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action).  On the 
contrary, the September 8, 2007 Forsyth Medical Center record 
reflects that the Veteran arrived by private vehicle with 
absolutely no indication that the Veteran's condition was 
deemed emergent.  Furthermore, in an October 2007 and a 
December 2007 report, VA health care professionals opined 
that emergent treatment was not required and that VA 
facilities at the Salisbury VAMC were available.  Thus, based 
on the foregoing, the Veteran is not eligible for medical 
expense reimbursement under 38 U.S.C.A. § 1728.

It is noted that the VAMC did not consider this claim under 
the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 17.1008.  These 
provisions provide for reimbursement in some situations.  
Since the VAMC did not consider it in the first instance the 
Board will not.  It is noted, however, that these provisions 
also require, in part, emergent treatment and unavailability 
of a VA facility.  Id.


ORDER

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized medical expenses provided at Forsyth Medical 
Center on September 8, 2007, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


